Citation Nr: 0936768	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  04-10 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
arthritis of the right knee, evaluated as 10 percent 
disabling prior to July 27, 2004, and as 30 percent disabling 
thereafter.

2.  Entitlement to an increased rating for service-connected 
right knee instability, evaluated as 10 percent disabling.

3.  Entitlement to service connection for diverticulosis and 
colon polyps, including as secondary to drug use for 
treatment of service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1984 to 
June 1988.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina, which continued separate 10 percent 
evaluations assigned for residuals of a right knee injury and 
right knee instability.  

In November 2004, the 10 percent rating for residuals of a 
right knee injury (recharacterized as arthritis) was 
increased to 30 percent, effective July 27, 2004.  Despite 
the increased rating granted by the RO, the Veteran's appeal 
remains before the Board.  Cf. AB v. Brown, 6 Vet. App. 35 
(1993) (where a claimant has filed a notice of disagreement 
(NOD) as to an RO decision assigning a particular rating, a 
subsequent RO decision assigning a higher rating, but less 
than the maximum available benefit, does not abrogate the 
pending appeal).

The Veteran was afforded a video-conference hearing before 
the undersigned Veterans Law Judge in May 2007.  A transcript 
of the hearing is of record.  The claims were remanded by the 
Board in July 2007 for additional development and to address 
due process concerns.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, another remand is necessary in this case.  In 
May 2008, the Veteran notified VA of a change of his address.  
However, a statement of the case dated June 27, 2008 and 
supplemental statements of the case dated June 27, 2008 and 
April 23, 2009 were mailed to the Veteran at an incorrect, 
previous address.  On remand, these documents should be 
mailed to the Veteran at his correct address.

Additionally, on VA examination in May 2008 the examiner 
noted that the Veteran had range of motion of the right knee 
from 0 to 50 degrees.  The examiner also indicated that the 
Veteran had additional limitation of motion on repetitive 
use, described as 0 to 90 degrees.  Another VA examination is 
required for clarification of this discrepancy.  As the case 
must be remanded, any recent treatment records should also be 
obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's treatment 
records for his right knee disability 
from the Asheville, N.C. VA treatment 
facility, dated since May 2008.

2.  Write to the Veteran at his most 
recent address of record (see VA Form 
119, dated May 7, 2008) and ask him to 
provide the names and addresses of all 
private medical care providers who have 
provided treatment for his right knee 
since July 2006.  After securing any 
necessary releases, obtain these records 
of treatment.

3.  Thereafter, schedule the Veteran for 
a VA examination of his service-connected 
right knee. The claims file and a copy of 
this remand must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  All necessary 
tests should be conducted and the 
examiner should review the results of any 
testing prior to completion of the 
report.

The examiner should identify all 
residuals attributable to the Veteran's 
service-connected arthritis and 
instability of the right knee.

The examiner should report the range of 
motion measurements for the right knee, 
in degrees.

Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be addressed: 
(1) pain on use, including during flare- 
ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether 
pain significantly limits functional 
ability during flare-ups or when the 
right knee is used repeatedly.  All 
limitation of function must be 
identified. If there is no pain, no 
limitation of motion and/or no limitation 
of function, such facts must be noted in 
the report.

The examiner should state whether there 
is any evidence of ankylosis or recurrent 
subluxation or lateral instability of the 
right knee, and if so, to what extent.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

4.  Thereafter, readjudicate the claims 
on appeal.  If the benefit sought on 
appeal remains denied, the Veteran should 
be provided a supplemental statement of 
the case (SSOC) at his most recent 
address of record.  An appropriate period 
of time should be allowed for response.  
The claims file should then be returned 
to the Board, if otherwise in order.

5.  Issue the Veteran a statement of the 
case at his most recent address of record 
with regard to the issue of entitlement 
to service connection for diverticulosis 
and colon polyps, including as secondary 
to drug use for treatment of service-
connected disabilities.  The Veteran 
should be informed of his appeal rights 
and of the actions necessary to perfect 
an appeal on this issue.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




